                                                                   Case 9:19-bk-11573-MB       Doc 379 Filed 10/09/19 Entered 10/09/19 15:52:10              Desc
                                                                                                Main Document     Page 1 of 5


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   [Proposed] Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                   8
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                   9
                                                                                                           NORTHERN DIVISION
                                                                  10
                                                                       In re:                                     Case No.: 19-bk-11573-MB
                                                                  11                                              Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       HVI CAT CANYON, INC.
                                                                  12                                             NOTICE OF HEARING ON:
                                                                                            Debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                             (1) APPLICATION FOR ORDER AUTHORIZING
                                           ATTORNEYS AT LAW




                                                                                                                     AND APPROVING THE EMPLOYMENT OF
                                                                  14                                                 PACHULSKI STANG ZIEHL & JONES LLP AS
                                                                                                                     COUNSEL FOR THE OFFICIAL COMMITTEE
                                                                  15                                                 OF UNSECURED CREDITORS, EFFECTIVE
                                                                                                                     AS OF AUGUST 16, 2019 [Docket No. 214];
                                                                  16
                                                                                                                 (2) APPLICATION OF THE OFFICIAL
                                                                  17                                                 COMMITTEE OF UNSECURED CREDITORS
                                                                                                                     FOR AUTHORIZATION TO RETAIN AND
                                                                                                                     EMPLOY CONWAY MACKENZIE, INC. AS
                                                                  18                                                 FINANCIAL ADVISOR, EFFECTIVE AS OF
                                                                                                                     AUGUST 16, 2019 [Docket No. 219]; and
                                                                  19
                                                                                                                 (3) MOTION OF THE OFFICIAL COMMITTEE
                                                                  20                                                 OF UNSECURED CREDITORS FOR AN
                                                                                                                     ORDER (I) ESTABLISHING INFORMATION
                                                                  21                                                 SHARING PROCEDURES AND (II) GRANTING
                                                                                                                     RELATED RELIEF [Docket No. 223]
                                                                  22
                                                                                                                      [Relates to Docket Nos. 214, 219, 223, 346, 347, and
                                                                  23                                                  348]

                                                                  24                                             Date:          October 28, 2019
                                                                                                                 Time:          10:00 a.m.
                                                                  25                                             Place:         Courtroom 201
                                                                                                                                U.S. Bankruptcy Court
                                                                  26                                                            1415 State Street
                                                                                                                                Santa Barbara, CA 93101
                                                                  27                                             Judge:         Hon. Martin R. Barash

                                                                  28


                                                                       DOCS_LA 324993 v2                          1
                                                                   Case 9:19-bk-11573-MB           Doc 379 Filed 10/09/19 Entered 10/09/19 15:52:10           Desc
                                                                                                    Main Document     Page 2 of 5


                                                                   1            NOTICE IS HEREBY GIVEN that as a result of objections having been filed by the

                                                                   2   California State Lands Commission to: (a) Application For Order Authorizing and Approving the

                                                                   3   Employment of Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of

                                                                   4   Unsecured Creditors, Effective as of August 16, 2019 [Docket No. 214] (the “PSZJ Retention

                                                                   5   Application”), (b) Application of the Official Committee of Unsecured Creditors for Authorization to

                                                                   6   Retain and Employ Conway Mackenzie, Inc. as Financial Advisor, Effective as of August 16, 2019

                                                                   7   [Docket No. 219] (the “Conway Retention Application”), and (c) Motion of the Official Committee

                                                                   8   of Unsecured Creditors for an Order (I) Establishing Information Sharing [Docket No. 223] (the

                                                                   9   “Committee Information Motion”, and together with the PSZJ Retention Application and the

                                                                  10   Conway Retention Application, the “Motions”), a hearing will be held on the Motions on

                                                                  11   October 28, 2019 at 10:00 a.m. at the United States Bankruptcy Court, 1415 State Street,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Courtroom 201, Santa Barbara, California 93101.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Dated:    October 9, 2019                   PACHULSKI STANG ZIEHL & JONES LLP
                                           ATTORNEYS AT LAW




                                                                  14
                                                                                                                   By     /s/ Jeffrey N. Pomerantz
                                                                  15                                                      [Proposed] Attorneys for Official Committee
                                                                                                                          of Unsecured Creditors
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA 324993 v2                          2
            Case 9:19-bk-11573-MB                  Doc 379 Filed 10/09/19 Entered 10/09/19 15:52:10                                       Desc
                                                    Main Document     Page 3 of 5
                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                            10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON:
(1) APPLICATION FOR ORDER AUTHORIZING AND APPROVING THE EMPLOYMENT OF
PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS, EFFECTIVE AS OF AUGUST 16, 2019 [Docket No. 214]; (2) APPLICATION
OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR AUTHORIZATION TO
RETAIN AND EMPLOY CONWAY MACKENZIE, INC. AS FINANCIAL ADVISOR, EFFECTIVE AS OF
AUGUST 16, 2019 [Docket No. 219]; and (3) MOTION OF THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS FOR AN ORDER (I) ESTABLISHING INFORMATION SHARING
PROCEDURES AND (II) GRANTING RELATED RELIEF [Docket No. 223] will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) October 9,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 9, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
Office of the U.S. Trustee
Brian Fittipaldi
1415 State Street, Suite 148
Santa Barbara, CA 93101
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 9, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

    VIA OVERNIGHT DELIVERY                                              VIA EMAIL
    Honorable Martin R. Barash                                          Marc S. Cohen mscohen@loeb.com
                                                                        Donald A. Miller dmiller@loeb.com
    U.S. Bankruptcy Court
                                                                        Steven S. Rosenthal srosenthal@loeb.com
    21041 Burbank Boulevard, Suite 342 / Courtroom 303                  Alicia M. Clough aclough@loeb.com
    Woodland Hills, CA 91367-6603                                       Mariah V. S. Volk mvolk@loeb.com

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 9, 2019             Nancy H. Brown                                                   /s/ Nancy H. Brown
 Date                        Printed Name                                                     Signature



             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                        F 9013-3.1.PROOF.SERVICE
                Case 9:19-bk-11573-MB                   Doc 379 Filed 10/09/19 Entered 10/09/19 15:52:10                                       Desc
                                                         Main Document     Page 4 of 5
SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

1.         TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

            William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
            Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
            Marc S Cohen mscohen@loeb.com, klyles@loeb.com
            Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
            H Alexander Fisch Alex.Fisch@doj.ca.gov
            Don Fisher dfisher@ptwww.com, tblack@ptwww.com
            Brian D Fittipaldi brian.fittipaldi@usdoj.gov
            Karen L Grant kgrant@silcom.com
            Ira S Greene Ira.Greene@lockelord.com
            Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
            Brian L Holman b.holman@musickpeeler.com
            Razmig Izakelian razmigizakelian@quinnemanuel.com
            Alan H Katz akatz@lockelord.com
            Jeannie Kim jkim@friedmanspring.com
            Michael L Moskowitz mlm@weltmosk.com, jg@weltmosk.com;aw@weltmosk.com
            David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
            Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
            Jeffrey N Pomerantz jpomerantz@pszjlaw.com
            Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
            Mitchell E Rishe mitchell.rishe@doj.ca.gov
            Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
            Ross Spence ross@snowspencelaw.com, janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
            Christopher D Sullivan csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
            Jennifer Taylor jtaylor@omm.com
            Salina R Thomas bankruptcy@co.kern.ca.us
            Patricia B Tomasco pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
            Fred Whitaker lshertzer@cwlawyers.com
            Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

     SERVED BY EMAIL
                      Marc S. Cohen mscohen@loeb.com
                      Donald A. Miller dmiller@loeb.com
                      Steven S. Rosenthal srosenthal@loeb.com
                      Alicia M. Clough aclough@loeb.com
                      Mariah V. S. Volk mvolk@loeb.com
                      Allan B. Diamond adiamond@diamondmccarth.com
                      Sheryl P. Giugliano sgiugliano@diamondmccarthy.com
                      Laura K. McAvoy l.mcavoy@musickpeeler.com
                      Gary Svirsky gsvirsky@omm.com
                      Samantha M. Indelicato sindelicato@omm.com


SERVED BY UNITED STATES MAIL:

          HVI Cat Canyon, Inc.
          c/o Capitol Corporate Services, Inc.
          36 S. 18th Avenue, Suite D
          Brighton, CO 80601




                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
            Case 9:19-bk-11573-MB                  Doc 379 Filed 10/09/19 Entered 10/09/19 15:52:10                                       Desc
                                                    Main Document     Page 5 of 5
                                                   REQUESTS FOR SPECIAL NOTICE

     Attorneys for UBS AG, London Branch                Attorneys for Buganko                                Attorneys for Eller Family Trust
     O’Melveny & Myers LLP                              Philip W. Ganong                                     Cummins & White, LLP
     Attn: Brian M. Metcalf                             Ganong Law                                           Attn: Fred M. Whitaker, P.C.
     400 South Hope Street, 18th Floor                  930 Truxtun Avenue, Suite 102                              Ashley Bolduc
     Los Angeles, CA 90071-2899                         Bakersfield, CA 93301                                2424 S.E. Bristol Street, Suite 300
                                                                                                             Newport Beach, CA 92660-0764




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
